DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Dec 2021 has been entered. 

Election/Restrictions
Applicants elected group I (peptides) and SEQ ID 31 without traverse in the reply filed on 12 June, 2020.

Claims Status
Claims 5, 16, and 17 are pending.
Claims 5, 16, and 17 have been amended.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al (Cancer Sci. (2007) 98 p1803-1808, cited by applicants) in view of Doubrovina et al (Blood (2012) 120(8) p1633-1646), the output of the web based epitope calculator IEDB analysis resource (http://tools.iedb.org/mhci/, calculation run 30 June, 2020), and Tefit et al (Expert Rev. Vaccines (2011) 10(8) p1207-1220).

Suda et al discuss identification of epitopes from proteins upregulated in cancer that bind to the HLA A24 allele (title) to generate a cancer vaccine (abstract).  Among the proteins examined was LY6K (p1803, 2nd column, 2nd paragraph) (identical with URLC10).  Epitopes for these proteins were determined using a web based BIMAS server (p1803, 2nd column, 4th paragraph), but the link in the reference to that software is no longer active.  These peptides proved able to stimulate cytotoxic T-lymphocytes (CTLs) (p1804, 2nd column, 3d and 4th paragraphs).
The difference between this reference and the instant claims is that this reference uses a different peptide.
Doubrovina et al discuss discovering epitopes in WT-1 that induce cytotoxic activity against leukemia (title).  The protein was broken down into peptides, that were tested in overlapping pools for T-cell sensitization st column, 3d paragraph).  15-mers, 9-mers, and 11-mers were then identified from the peptide pools that were active (p1634, 2nd column, 5th paragraph).  These were tested with T-cells from healthy donors with prevalent HLA alleles; HLA-A0201, HLA-A0301, HLA-A2402, or HLA-B0702) (p1634, 2nd column, 7th paragraph).  This reference teaches that peptides of 15, 9, and 11 amino acids can be used as cancer antigens, and suggest alleles other than the HLA-A24 are common.
The IEDB analysis resource was run on 30 June, 2020 on the URLC10 for HLA A0301, using the netmhccons prediction protocol.  While this was run well after applicant’s priority date, the method used predates applicant’s invention by a few years (note the citation at the bottom of the printout, citing a reference from 2012).  It is considered that a person running this protocol at the time the invention was filed would have obtained the same result.  The software predicts that the best binding peptide will have the sequence KIFPRFFMVAK, identical with SEQ ID 31 of the instant claims.  This computer output teaches that SEQ ID 31 is one of the best peptides from the polypeptide of Suda et al for one of the common alleles of Doubrovina et al.
	Tefit et al discuss adjuvants for cancer vaccines (title).  Adjuvants are needed to boost the desired immune response (p1207, 2nd column, 2nd paragraph).  Among the various formulations are emulsions (p1213, 1st column, 4th paragraph, continues to p1213, 2nd column, 5th paragraph).  While older formulations proved unacceptable (p1213, 1st column, 4th paragraph), a few more suitable emulsion systems (oil in water or water in oil) are discussed (p1213, 2nd column, 2nd and 5th paragraphs).  This reference discusses oil and water based emulsion adjuvant formulations in the context of cancer vaccines.
	Therefore, it would be obvious to expand the protocol of Suda et al to 11-mer peptides and HLA-0301 alleles, as Doubrovinia et al teach that these epitope lengths are also bound by the allele, and that HLA-A0301 is another common allele.  As this is essentially the same protocol as Suda et al describe, an artisan in this field would attempt this process with a reasonable expectation of success.  Please note that, as shown by the IEDB analysis resource, using a protocol that predates applicant’s filing date, this protocol would return SEQ ID 31, applicant’s elected species.
	Furthermore, it would be obvious to use an emulsion based adjuvant, as Tefit et al teach that adjuvants are necessary to increase the immune response, and describe such adjuvants in the context of cancer vaccines.  As 
	Suda et al discuss developing vaccines from URLC10.  Doubrovinia et al suggest a broader scope.  As shown by the IEDB analysis resource, this yields SEQ ID 31, applicant’s elected species.	Tefit et al teaches emulsion adjuvants as vaccines (interpreted as an oil adjuvant and an aqueous carrier), rendering obvious claims 5, and 16 (water is water soluble).
	While none of the references discuss a kit, at some point, while making the formulation, there will be an oil and a peptide, before they are mixed, rendering obvious claim 17.
response to applicant’s arguments
	Applicants argue that there is no reasonable expectation of success in inducing CTLs against target cells.
Applicant's arguments filed 8 Dec, 2021 have been fully considered but they are not persuasive.

Applicants point to the fact that the Suda et al tested a relatively large number of peptides, and disclose that 3 of them have the claimed activity, and that only a few of the peptides of Doubrovinia et al had activity.  There are a few issues with this argument.  First, this assumes that all the peptides of Suda et al that were not explicitly discussed as having activity lacked such.  However, Suda et al does not teach that only three peptides demonstrated activity; while they only disclose three (one for each protein examined), nowhere does it state that these were the only ones that had the activity.  Likewise, Doubrovinia et al tested all possible peptides of a given length from a given polypeptide segment for T-cell activity; this is not limited to those predicted to bind.  Indeed, the fact that 41 out of the 141 peptides tested had activity, even though they were not pre-screened in any way for binding, suggests that there is a very good expectation that peptides screened for binding would elicit T-cell activity.  The second issue is that both Suda et al and Doubrovinina et al screened a series of peptides that were selected in some manner (computer program by Suda et al, brute force of a given domain by Doubrovininia et al) and found some that met the claim limitations of eliciting a T-cell response.  The courts have ruled that this is enough to make an invention obvious (note Pfizer v Apotex 480 F.3d 1348, for example).  In other words, the expectation is not that any given peptide have activity, but rather that the screen be able to find a peptide with activity and the claimed peptide be part of the screen.  Between Suda et al and Doubrovininia et al, peptides that were capable of eliciting a T-cell response were found for every target polypeptide sequence examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,644,010 in view of Doubrovina et al (Blood (2012) 120(8) p1633-1646) and Tefit et al (Expert Rev. Vaccines (2011) 10(8) p1207-1220). 

Competing claim 1 teaches a composition comprising SEQ ID 1 in combination with an adjuvant as a vaccine.  SEQ ID 1 has the sequence KWTEPYCVIAAVKIFPRFFMVAKQ (SEQ ID 31 of the instant claims in bold).

Doubrovina et al discuss discovering epitopes in WT-1 that induce cytotoxic activity against leukemia (title).  The protein was broken down into peptides, that were tested in overlapping pools for T-cell sensitization (p1634, 1st column, 3d paragraph).  From the 15-mers that were identified as binding, 9 and 11 mer epitopes were experimentally determined (p1634, 2nd column, 5th paragraph).  These were tested with T-cells from healthy donors with prevalent HLA alleles, HLA-A0201, HLA-A0301, HLA-A2402, or HLA-B0702 (p1634, 2nd column, 7th paragraph).  This reference teaches finding smaller epitopes from longer sequences, and identify the HLA-A0301 allele as a common one, useful to test against.
Tefit et al discuss adjuvants for cancer vaccines (title).  Adjuvants are needed to boost the desired immune response (p1207, 2nd column, 2nd paragraph).  Among the various formulations are emulsions (p1213, 1st column, 4th paragraph, continues to p1213, 2nd column, 5th paragraph).  While older formulations proved unacceptable (p1213, 1st column, 4th paragraph), a few more suitable emulsion systems (oil in water or water in oil) are discussed (p1213, 2nd column, 2nd and 5th paragraphs).  This reference discusses oil and water based emulsion adjuvant formulations in the context of cancer vaccines.
	Therefore, it would be obvious to use the protocol of Doubrovina et al to identify smaller epitopes that bind to common HLA alleles starting with the peptide of the competing claims.  As this process was successful with a different polypeptide, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to use an emulsion based adjuvant, as Tefit et al teach that adjuvants are necessary to increase the immune response, and describe such adjuvants in the context of cancer vaccines.  As adjuvants are widely used in vaccines, an artisan in this field would attempt this modification with a reasonable expectation of success.
response to applicant’s arguments
Applicants have requested that this rejection be held in abeyance until otherwise allowable subject matter is found.  However, until this rejection is overcome, it will remain valid.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658